Exhibit 10.1
[ex10-11.jpg]
 
STANDARD MULTI-TENANT OFFICE LEASE - GROSS
AIR COMMERCIAL REAL ESTATE ASSOCIATION
 
1.             Basic Provisions ("Basic Provisions").
1.1           Parties: This Lease ("Lease"), dated for reference purposes only
 July 6, 2011, is made by and between 2244 West Coast Highway LLC, a California
limited liability company ("Lessor") and  Accelerize New Media, Inc., a Delaware
corporation ("Lessee"), (collectively the "Parties", or individually a "Party").
1.2(a)        Premises:   That  certain  portion  of  the  Project  (as  defined
 below),  known  as  Suite  Numbers(s)  250         ,               
    floor(s),
consisting of approximately  4,400 rentable square feet and approximately  3,900
 useable square feet("Premises").  The Premises are located at:  2244 W. Coast
Highway  , in the City of  Newport Beach  , County of  Orange  , State of
 California  , with zip code 92663      .  In addition to Lessee's rights to use
and occupy the Premises as hereinafter specified, Lessee shall have
non-exclusive rights to the Common Areas (as defined in Paragraph 2.7 below) as
hereinafter specified, but shall not have any rights to the roof, the exterior
walls, the area above the dropped ceilings, or the utility raceways of the
building containing the Premises ("Building")  or to any other buildings in the
Project.  The Premises, the Building, the Common Areas, the land upon which they
are located, along with all other buildings and improvements thereon, are herein
collectively referred to as the "Project."  The Project consists of
approximately  17,108   rentable square feet.  (See also Paragraph 2)
1.2(b)       Parking:  Seventeen (17) unreserved and  zero
(0)   reserved vehicle parking spaces at a monthly cost of $0               per
unreserved space and $0.00            per reserved space.  (See Paragraph 2.6)
1.3           Term:  Three (3)   yearsand  three
(3)  months ("Original Term") commencing August 15, 2011 or substantial completion of Tenant Improvements, whichever is later 
 ("Commencement Date") and ending November 14, 2014  ("Expiration Date").
 (See also Paragraph 3)
1.4           Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing
                                                                                 
  ("Early Possession Date"). (See also Paragraphs 3.2 and 3.3)
1.5           Base Rent: $9,680.00  per month ("Base Rent)", payable on the
 first (1st) day of each month commencing  August 15, 2011  . (See also
Paragraph 4)
þ  If this box is checked, there
are provisions in this Lease for the Base Rent to be adjusted. See Paragraph 51
1.6           Lessee's  Share  of  Operating  Expense  Increase:  Twenty-five
and seventy-two hundredths  percent
(25.72%) ("Lessee's Share").
 In the event that that size of the Premises and/or the Project are modified during the term of this Lease, Lessor shall
recalculate Lessee's Share to reflect such modification.
1.7           Base Rent and Other Monies Paid Upon Execution:
(a)           Base Rent: $19,360.00 for the period  August 15, 2011 - September
14, 2011 and  February 15, 2012 - March 14, 2012 .
(b)           Security Deposit: $10,577.60 ("Security Deposit").  (See also
Paragraph 5) (c) Parking:  $0.00  for the period  -----   . (d) Other:
$0.00  for  -----   . (e) Total Due Upon Execution of this Lease: $29,937.60  .
1.8           Agreed  Use:  General office    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

.  (See also Paragraph 6)
1.9           Base Year; Insuring Party.  The Base Year is  2012.  Lessor is the
"Insuring Party". (See also Paragraphs 4.2 and 8)
1.10         Real Estate Brokers:  (See also Paragraph 15 and 25)
(a) Representation:
 The following real estate brokers ( the "Brokers") and brokerage relationships exist in this transaction (check
applicable boxes):
þ Lee & Associates® - Irvine, Inc.       represents Lessor exclusively
("Lessor's Broker");
þ Cushman & Wakefield of California      represents Lessee exclusively
("Lessee's Broker"); or
¨ represents both Lessor and Lessee ("Dual Agency").
 (b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers for the brokerage services rendered by
the Brokers the fee agreed to in the attached separate written agreement or if
no such agreement is attached, the sum of                 or   6           % of
the total Base Rent payable for the Original Term, the sum of               
          or                       of the total Base
Rent payable during any period of time that the Lessee occupies the Premises
subsequent to the Original Term, and/or the sum of or              % of the
purchase price in the event that the Lessee or anyone affiliated with Lessee
acquires from Lessor any rights to the Premises.
1.11           Guarantor.  The obligations of the Lessee under this Lease
shall be guaranteed by

--------------------------------------------------------------------------------

("Guarantor").  (See also Paragraph 37)
1.12           Business Hours for the Building:  8:00   a.m. to  6:00   p.m.,
Mondays through Fridays (except Building Holidays) and 8:00    a.m. to
 12:00    p.m. on Saturdays (except Building Holidays).  "Building Holidays"
shall mean the dates of observation of New Year's Day, President's Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and .
1.13           Lessor Supplied Services.   Notwithstanding the provisions of
Paragraph 11.1, Lessor is NOT obligated to provide the following within the
Premises:



             INITIALS    INITIALS

 
PAGE 1 OF 14

--------------------------------------------------------------------------------

 
 
0 Janitorial services
0 Electricity
0 Other (specify): 

--------------------------------------------------------------------------------

1.14           Attachments.  Attached hereto are the following, all of which
constitute a part of this Lease:
0 an Addendum consisting of Paragraphs  51                       through
 59                              ;            
0 a plot plan depicting the Premises;
0 a current set of the Rules and Regulations;
0 a Work Letter;
0 a janitorial schedule;
0  other (specify): Exhibit A (Space Plan of Premises), Exhibit B (Construction
Bid) 
 

--------------------------------------------------------------------------------

2.             Premises.
2.1           Letting.  Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease.  While the approximate
square footage of the Premises may have been used in the marketing of the
Premises for purposes of comparison, the Base Rent stated herein is NOT tied to
square footage and is not subject to adjustment should the actual size be
determined to be
different.   Note: Lessee is advised to verify the actual size prior to executing this Lease.
2.2           Condition.  Lessor shall deliver the Premises to Lessee in a clean
condition on the Commencement Date or the Early Possession Date, whichever first
occurs ("Start Date"), and warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems ("HVAC"),
and all other items which the Lessor is obligated to construct pursuant to the
Work Letter attached hereto, if any, other than those constructed by Lessee,
shall be in good operating condition on said date, that the structural elements
of the roof, bearing walls  and foundation of the Unit shall be free of material
defects, and that the Premises do not contain hazardous levels of any mold or
fungi defined as toxic under applicable state or federal law.
2.3           Compliance.   Lessor warrants to the best of its knowledge that
the improvements comprising the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances
("Applicable Requirements") in effect on the Start Date.    Said warranty does
not apply to the use to which Lessee will put the Premises, modifications which
may be required by the Americans with Disabilities Act or any similar laws as a
result of Lessee's use (see Paragraph 49), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by
Lessee.   NOTE: Lessee is responsible for determining whether or not the zoning and other Applicable Requirements are
appropriate for Lessee's intended use, and acknowledges that past uses of the Premises may no longer be allowed.
 If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same.  If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Premises ("Capital
Expenditure"), Lessor and Lessee shall allocate the cost of such work as
follows:
(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the
Premises by Lessee as compared with uses by tenants in general, Lessee shall be
fully responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months' Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee's termination notice that Lessor has elected to pay  the difference
between the actual cost thereof and the amount equal to 6 months' Base Rent.  If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter.   Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises  without commencing such Capital
Expenditure.
(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises.  Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor's termination notice that Lessee will pay for such Capital
Expenditure. If Lessor  does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with Interest, from Rent until Lessor's share of such costs have been
fully paid.  If Lessee is unable to finance Lessor's share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to nonvoluntary, unexpected, and new Applicable
Requirements.   If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease  such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own
expense.  Lessee shall not have any right to terminate this Lease.
2.4           Acknowledgements.  Lessee acknowledges that:  (a) it has been
given an opportunity to inspect and measure the Premises, (b) Lessee has been
advised by Lessor and/or Brokers to satisfy itself with respect to the size and
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental  aspects, and compliance with
Applicable Requirements), and their suitability for Lessee's intended use, (c)
Lessee has made such investigation as it deems necessary with reference to such
matters and assumes all responsibility therefor as the same relate to its
occupancy of the Premises, (d) it is not relying on any representation as to the
size of the Premises made by Brokers or Lessor, (e) the square footage of the
Premises was not material to Lessee's decision to lease the Premises and pay the
Rent stated herein, and (f) neither Lessor, Lessor's agents, nor Brokers have
made any oral or written representations or warranties with respect to said
matters other than as set forth in this Lease.   In addition, Lessor
acknowledges that: (i) Brokers have made no representations, promises
or  warranties concerning Lessee's ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor's sole responsibility to investigate
the financial capability and/or suitability of all proposed tenants.
2.5           Lessee as Prior Owner/Occupant.  The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date, Lessee was the owner or occupant of the Premises.  In such event, Lessee
shall be responsible for any necessary corrective work.
2.6           Vehicle Parking.   So long as Lessee is not in default, and
subject to the Rules and Regulations attached hereto, and as established by
Lessor from time to time, Lessee shall be entitled to rent and use the number of
parking spaces specified in Paragraph 1.2(b) at no
charge the rental rate applicable from time to time for monthly parking as set by Lessor and/or its licensee.
(a)  If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.
(b)
 The monthly rent per parking space specified in Paragraph 1.2(b) is subject to change upon 30 days prior written notice to
Lessee.
 The rent for the parking is payable one month in advance prior to the first day of each calendar month.
2.7           Common Areas - Definition.  The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within
the  Premises that are provided and designated by the Lessor from time to time
for the general nonexclusive use of Lessor, Lessee and other tenants of the
Project and their respective employees,  suppliers,
shippers,  customers,  contractors  and  invitees,  including,  but  not  limited  to,  common  entrances,  lobbies,  corridors,  stairwells,  public  restrooms,
elevators, parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
2.8           Common Areas - Lessee's Rights.  Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project.  Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas.  Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time.  In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to
 

             INITIALS    INITIALS

 
PAGE 2 OF 14

--------------------------------------------------------------------------------

 
 
remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
 
2.9           Common Areas - Rules and Regulations.  Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to adopt,
modify, amend and enforce reasonable rules and regulations ("Rules
and Regulations") for the management, safety, care, and cleanliness of the
grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees.  The Lessee agrees to abide by and
conform to all such Rules and Regulations, and shall use its best efforts to
cause its employees, suppliers, shippers, customers, contractors and invitees to
so abide and conform.  Lessor shall not be responsible to Lessee for the
noncompliance with said Rules and Regulations by other tenants of the Project.
2.10           Common Areas - Changes.  Lessor shall have the right, in Lessor's
sole discretion, from time to time:
(a)           To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of
the  lobbies,  windows,  stairways,  air  shafts,  elevators,  escalators,  restrooms,  driveways,  entrances,  parking
spaces,  parking areas,  loading  and unloading areas, ingress, egress,
direction of traffic, landscaped areas, walkways and utility raceways;
(b)           To close temporarily any
of the Common Areas for maintenance purposes so long as reasonable access to the
Premises
remains available;
(c)           To designate other land outside the boundaries of the Project to
be a part of the Common Areas; (d)To add additional buildings and improvements
to the Common Areas;
(e)           To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any
portion thereof; and
(f)           To do and perform such other acts and make
such other changes in, to or with respect to the Common Areas and Project
as Lessor may, in the exercise of sound business judgment, deem to be
appropriate.
3.                Term.
3.1           Term.  The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.
3.2           Early Possession.   Any provision herein granting Lessee Early
Possession of the Premises is subject to and conditioned upon the Premises being
available for such possession prior to the Commencement Date.  Any grant of
Early Possession only conveys a non-exclusive right to occupy the Premises.  If
Lessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession.  All other terms of this Lease (including but not limited to
the obligations to pay Lessee's Share of the Operating Expense Increase) shall
be in effect during such period.  Any such Early Possession shall not affect the
Expiration Date.
3.3           Delay In Possession.  Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date.  If, despite said efforts, Lessor is unable to deliver
possession by such date, Lessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Lease or change the
Expiration Date. Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee.  If possession is not
delivered within 60 days after the Commencement Date, as the same may be
extended under the terms of any Work Letter executed be Parties, Lessee may, at
its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder.  If such written notice is not received by Lessor
within said 10 day period, Lessee's right to cancel shall terminate.   If
possession of the Premises is not delivered within 120 days after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
3.4           Lessee Compliance.  Lessor shall not be required to deliver
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5).   Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of insurance.  Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.
4.           Rent.
4.1.            Rent Defined.  All monetary obligations of Lessee to Lessor
under the terms of this Lease (except for the Security Deposit) are deemed to be
rent ("Rent").
4.2           Operating Expense Increase.  Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessee's Share of the amount by which
all Operating Expenses for each Comparison Year exceeds the amount of all
Operating Expenses for the Base Year, such excess being hereinafter referred to
as the "Operating Expense Increase", in accordance with the following
provisions:
(a)           "Base Year" is as specified in Paragraph 1.9.
(b)           "Comparison Year" is defined as each calendar year during the term
of this Lease subsequent to the Base Year; provided, however, Lessee shall have
no obligation to pay a share of the Operating Expense Increase applicable to the
first 12 months of the Lease Term (other than such as are mandated by a
governmental authority, as to which government mandated expenses Lessee shall
pay Lessee's Share, notwithstanding they occur during the first twelve (12)
months).  Lessee's Share of the Operating Expense Increase for the first and
last Comparison Years of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Lessee is responsible for a share of
such increase.
(c)           The following costs relating to the ownership and operation of the
Project, calculated as if the Project was at least 95%
occupied, are defined as "Operating Expenses" :
(i)           Costs relating to the operation, repair, and maintenance in neat,
clean, safe, good order and condition, but not the replacement (see subparagraph
(g)), of the following:
(aa)         The Common Areas, including their surfaces, coverings, decorative
items, carpets, drapes and window coverings, and including parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
stairways, parkways, driveways, landscaped areas, striping, bumpers, irrigation
systems, Common Area lighting facilities, building exteriors and roofs, fences
and gates;
(bb)         All heating, air conditioning, plumbing, electrical systems, life
safety equipment, communication systems and other equipment used in common by,
or for the benefit of, tenants or occupants of the Project, including elevators
and escalators, tenant directories, fire detection systems including sprinkler
system maintenance and repair.
(cc)          All other areas and improvements that are within the exterior
boundaries of the Project but outside of the Premises and/or any other space
occupied by a tenant.
(ii)          The  cost  of  trash  disposal,  janitorial
 and  security services,  pest  control  services,  and  the  costs  of  any
environmental inspections; "Operating Expense";
(iii)         The cost of any other service to be provided by Lessor that is
elsewhere in this Lease stated to be an

(iv)         The cost of the premiums for the insurance policies maintained by Lessor pursuant to paragraph 8 and any
deductible portion of an insured loss concerning the Building or the Common
Areas;
(v)          The amount of the Real Property Taxes payable by Lessor pursuant to
paragraph 10;
(vi)         The cost of water, sewer, gas, electricity, and other publicly
mandated services not separately metered;
(vii)        Labor, salaries, and applicable fringe benefits and costs,
materials, supplies and tools, used in maintaining and/or cleaning the Project
and accounting and management fees attributable to the operation of the Project;
(viii)       The cost of any capital improvement   to the Building or the
Project not covered under the provisions of Paragraph 2.3 provided; however,
that Lessor shall allocate the cost of any such capital improvement  over a 12
year period and Lessee shall not be required to pay more than Lessee's Share of
1/144th of the cost of such Capital Expenditure in any given month;
(ix)          The cost to replace equipment or improvements that have a useful life for accounting purposes of 5 years or
less. equipment.
(x)           Reserves  set  aside  for  maintenance,  repair  and/or  replacement  of  Common  Area  improvements  and
(d)           Any item of Operating Expense that is specifically attributable to
the Premises, the Building or to any other building in the
Project or to the operation, repair and maintenance thereof, shall be allocated
entirely to such Premises, Building, or other building.  However, any such item
that is not specifically attributable to the Building or to any other building
or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project.
(e)           The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(c) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.
(f)            Lessee's Share of Operating Expense Increase is payable monthly
on the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessor's estimate of the Operating Expense Expenses. Within 60
days after written request (but not
 

             INITIALS    INITIALS

 
PAGE 3 OF 14

--------------------------------------------------------------------------------

 
 
more than once each year) Lessor shall deliver to Lessee a reasonably detailed
statement showing Lessee's Share of the actual Common Area Operating Expenses
for the preceding year. If Lessee's payments during such Year exceed Lessee's
Share, Lessee shall credit the amount of such over-payment against Lessee's
future payments. If Lessee's payments during such Year were less than Lessee's
Share, Lessee shall pay to Lessor the amount of the deficiency within 10 days
after delivery by Lessor to Lessee of said statement.  Lessor and Lessee shall
forthwith adjust between them by cash payment any balance determined to exist
with respect to that portion of the last Comparison Year for which Lessee is
responsible as to Operating Expense Increases, notwithstanding that the Lease
term may have terminated before the end of such Comparison Year.
(g)           Operating Expenses shall not include the costs of replacement for
equipment or capital components such as the roof, foundations, exterior walls or
a Common Area capital improvement, such as the parking lot paving, elevators,
fences that have a useful life for accounting purposes of 5 years or more.
(h)           Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or by insurance proceeds.
4.3           Payment.  Lessee shall cause payment of Rent to be received by
Lessor in lawful money of the United States on or before the day on which it is
due, without offset or deduction (except as specifically permitted in this
Lease). All monetary amounts shall be rounded to the nearest whole dollar.  In
the event that any invoice prepared by Lessor is inaccurate such inaccuracy
shall not constitute a waiver and Lessee shall be obligated to pay the amount
set forth in this Lease. Rent for any period during the term hereof which is for
less than one full calendar month shall be prorated based upon the actual number
of days of said month.  Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing.  Acceptance of a payment which is less than the amount
then due shall not be a waiver of Lessor's rights to the balance of such Rent,
regardless of Lessor's endorsement of any check so stating.  In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier's check.  Payments will be applied first to accrued late
charges and attorney's fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.
5.             Security Deposit.  Lessee shall deposit with Lessor
upon  execution hereof the Security Deposit as security for Lessee's faithful
performance of its obligations under this Lease.  If Lessee fails to pay Rent,
or otherwise Defaults under this Lease, Lessor may use, apply or retain all or
any portion of said Security Deposit for the payment of any amount already due
Lessor, for Rents which will be due in the future, and/ or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof.  If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent.  Should the Agreed Use
be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor's reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof.  If a change in control of Lessee occurs during this Lease and
following such change the financial condition of Lessee is, in Lessor's
reasonable judgment, significantly reduced, Lessee shall deposit such additional
monies with Lessor as shall be sufficient to cause the Security Deposit to be at
a commercially reasonable level based on such change in financial
condition.  Lessor shall not be required to keep the Security Deposit separate
from its general accounts. Within 90 60 days after the expiration or termination
of this Lease, Lessor shall return that portion of the Security Deposit not used
or applied by Lessor. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease.
6.             Use.
6.1           Use.  Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose.  Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
guide, signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements of the Building, will not adversely
affect the mechanical, electrical, HVAC, and other systems of the Building,
and/or will not affect the exterior appearance of the Building. If Lessor elects
to withhold consent, Lessor shall within 7 days after such request give written
notification of same, which notice shall include an explanation of Lessor's
objections to the change in the Agreed Use.
6.2           Hazardous Substances.
(a) Reportable Uses Require Consent.   The term "Hazardous Substance" as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory.  Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, byproducts or fractions
thereof.   Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of
Hazardous  Substances  without  the  express  prior  written  consent  of  Lessor  and  timely  compliance  (at  Lessee's  expense)  with  all  Applicable
Requirements.  "Reportable Use" shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and/or (iii) the
presence at the Premises of a Hazardous Substance with respect to which any
Applicable Requirements requires that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Lessee may use any ordinary and customary materials reasonably required to be
used in the normal course of the Agreed Use such as ordinary office supplies
(copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor.  In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.
(b) Duty to Inform Lessor.  If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c) Lessee Remediation.  Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.
(d) Lessee Indemnification.  Lessee shall indemnify,  defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, harmless from and
against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys' and consultants' fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee).  Lessee's obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease.  No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
(e) Lessor Indemnification.  Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee's occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees.  Lessor's obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
(f) Investigations and  Remediations.    Lessor shall retain the responsibility
and  pay for any investigations  or remediation measures required by
governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to Lessee's occupancy, unless such
remediation measure is required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment.  Lessee shall cooperate
fully in any such activities at the request
 

             INITIALS    INITIALS

 
PAGE 4 OF 14

--------------------------------------------------------------------------------

 
 
of Lessor, including allowing Lessor and Lessor's agents to have reasonable
access to the Premises at reasonable times in order to carry out Lessor's
investigative and remedial responsibilities.
(g) Lessor Termination Option.  If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor's desire to terminate this Lease as of the date 60 days
following the date of such notice.  In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater.  Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days following such commitment.  In such event, this Lease shall continue in
full force and effect, and Lessor shall proceed to make such remediation as soon
as reasonably possible after the required funds are available.  If Lessee does
not give such notice and provide the required funds or assurance thereof within
the time provided, this Lease shall terminate as of the date specified in
Lessor's notice of termination.
6.3            Lessee's Compliance with Applicable Requirements.  Except as
otherwise provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date.  Lessee
shall, within 10 days after receipt of Lessor's written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee's compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
6.4           Inspection; Compliance.  Lessor and Lessor's "Lender" (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times, after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease.  The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1e) is found
to exist or be imminent, or the inspection is requested or ordered by a
governmental authority.  In such case, Lessee shall upon request reimburse
Lessor for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination.  In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.
7.           Maintenance; Repairs; Utility Installations; Trade
Fixtures and Alterations.
7.1           Lessee's Obligations.  Notwithstanding Lessor's obligation to keep
the Premises in good condition and repair, Lessee shall be responsible for
payment of the cost thereof to Lessor as additional rent for that portion of the
cost of any maintenance and repair of the Premises, or any equipment (wherever
located) that serves only Lessee or the Premises, to the extent such cost is
attributable to abuse or misuse. In addition, Lessee rather than the Lessor
shall be responsible for the cost of painting, repairing or replacing wall
coverings, and to repair or replace any similar improvements within the
Premises. Lessor may, at its option, upon reasonable notice, elect to
have Lessee perform any particular such maintenance or repairs the
cost of which is otherwise Lessee's responsibility hereunder.”
7.2           Lessor's Obligations.  Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Operating Expenses), 6 (Use), 7.1 (Lessee's
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Lessor, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, fire sprinkler system, fire alarm and/or smoke
detection systems, fire hydrants, and the Common Areas.  Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
7.3           Utility Installations; Trade Fixtures; Alterations.
(a) Definitions.  The term "Utility Installations" refers to all floor and
window coverings, air lines, vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, and plumbing in or on the Premises. The term
"Trade Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term " Alterations" shall
mean any modification of the improvements, other than Utility Installations or
Trade Fixtures, whether by addition or
deletion.  "Lessee Owned Alterations and/or Utility Installations" are defined
as Alterations and/or Utility Installations made by Lessee that are not yet
owned by Lessor pursuant to Paragraph 7.4(a).
(b) Consent.  Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof, ceilings, floors or any existing walls, will
not affect the electrical, plumbing, HVAC, and/or life safety systems, and the
cumulative cost thereof during this Lease as extended does not exceed
$2000.   Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor.  Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor.  Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans.  Consent shall be deemed conditioned upon Lessee's:  (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious
manner.  Any Alterations or Utility Installations shall be performed in a
workmanlike manner with good and sufficient materials.  Lessee shall promptly
upon completion furnish Lessor with asbuilt plans and specifications. For work
which costs an amount in excess of one month's Base Rent, Lessor may condition
its consent upon Lessee providing a lien and completion bond in an amount equal
to 150% of the estimated cost of such Alteration or Utility Installation and/or
upon Lessee's posting an additional Security Deposit with Lessor.
(c) Liens; Bonds.  Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein.  Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility.  If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof.  If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same.  If Lessor elects to
participate in any such action, Lessee shall pay Lessor's attorneys' fees and
costs.
7.4           Ownership; Removal; Surrender; and Restoration.
(a) Ownership.  Subject to Lessor's right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the
Premises.  Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility
Installations.  Unless otherwise instructed per paragraph 7.4(b) hereof, all
Lessee Owned Alterations  and Utility Installations shall, at the expiration or
termination of this Lease, become the property of Lessor and be surrendered by
Lessee with the Premises.
(b) Removal.  By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this
Lease.  , Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease.  Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
(c) Surrender; Restoration.  Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear
excepted.  "Ordinary wear and tear" shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
Notwithstanding the foregoing, if this Lease is for 12 months or less, then
Lessee shall surrender the Premises in the same condition as delivered to Lessee
on the Start Date with NO allowance for ordinary wear and tear.  Lessee shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee.  Lessee shall also completely remove from the Premises any and
all Hazardous Substances brought onto the Premises by or for Lessee, or any
third party (except Hazardous Substances which were deposited via underground
migration from areas outside of the Premises) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to
 

             INITIALS    INITIALS

 
PAGE 5 OF 14

--------------------------------------------------------------------------------

 
 
timely vacate the Premises pursuant to this Paragraph 7.4(c) without the express
written consent of Lessor shall constitute a holdover under the provisions of
Paragraph 26 below.
8.           Insurance; Indemnity.
8.1           Insurance Premiums.  The cost of the premiums for the insurance
policies maintained by Lessor pursuant to paragraph 8 are included as Operating
Expenses (see paragraph 4.2 (c)(iv)).  Said costs shall include increases in the
premiums resulting from additional coverage related to requirements of the
holder of a mortgage or deed of trust covering the Premises, Building and/or
Project, increased valuation of the Premises, Building and/or Project, and/or a
general premium rate increase.   Said costs shall not, however, include any
premium increases resulting from the nature of the occupancy of any other tenant
of the Building.  If the Project was not insured for the entirety of the Base
Year, then the base premium shall be the lowest annual premium reasonably
obtainable for the required insurance as of the Start Date, assuming the most
nominal use possible of the Building and/or Project.  In no event, however,
shall Lessee be responsible for any portion of the premium cost attributable to
liability insurance coverage in excess of $2,000,000 procured under Paragraph
8.2(b).
8.2           Liability Insurance.
(a) Carried by Lessee.  Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization's
"Additional Insured-Managers or Lessors of Premises" Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire.  The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an "insured contract" for the performance
of Lessee's indemnity obligations under this Lease.   The limits of said
insurance shall not, however, limit the liability of Lessee nor relieve Lessee
of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.
(b) Carried by Lessor.  Lessor shall maintain liability insurance as described
in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required
to be maintained by Lessee.  Lessee shall not be named as an additional insured
therein.
8.3           Property Insurance - Building, Improvements and Rental Value.
(a) Building and Improvements.  Lessor shall obtain and keep in force a policy
or policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Building and/or
Project.   The amount of such insurance shall be equal to the full insurable
replacement cost of the Building and/or Project, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof.  Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee's personal
property shall be insured by Lessee not by Lessor.  If the coverage is available
and commercially appropriate, such policy or policies shall insure against all
risks of direct physical loss or damage (except the perils of flood and/or
earthquake unless required by a Lender), including coverage for debris removal
and the enforcement of any Applicable Requirements requiring the upgrading,
demolition, reconstruction or replacement of any portion of the Premises as the
result of a covered loss.  Said policy or policies shall also contain an agreed
valuation provision in lieu of any coinsurance clause, waiver of subrogation,
and inflation guard protection causing an increase in the annual property
insurance coverage amount by a factor of not less than the adjusted U.S.
Department of Labor Consumer Price Index for All Urban Consumers for the city
nearest to where the Premises are located.  If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $5,000 per occurrence.
(b) Rental Value.  Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance").   Said
insurance shall contain an agreed valuation provision in lieu of any coinsurance
clause, and the amount of coverage shall be adjusted annually to reflect the
projected Rent otherwise payable by Lessee, for the next 12 month period.
(c) Adjacent Premises.  Lessee shall pay for any increase in the premiums for
the property insurance of the Building and for the
Common Areas or other buildings in the Project if said increase is caused by
Lessee's acts, omissions, use or occupancy of the Premises.
(d) Lessee's Improvements.  Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.
8.4           Lessee's Property; Business Interruption Insurance; Worker's Compensation Insurance.
(a) Property Damage.  Lessee shall obtain and maintain insurance coverage on all
of Lessee's personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations.  Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence.  The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and
Lessee Owned Alterations and Utility Installations.  Lessee shall provide Lessor
with written evidence that such insurance is in force.
(b) Worker's Compensation Insurance.  Lessee shall obtain and maintain Worker’s
Compensation Insurance in such amount as may be required by Applicable
Requirements.
(c) Business Interruption.  Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(d) No Representation of Adequate Coverage.  Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.
8.5           Insurance Policies.  Insurance required herein shall be by
companies maintaining during the policy term a "General Policyholders Rating" of
at least A-, VII, as set forth in the most current issue of "Best's Insurance
Guide", or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance
policies.  Lessee shall, prior to the Start Date, deliver to Lessor certified
copies of policies of such insurance or certificates with copies of the required
endorsements evidencing the existence and amounts of the required insurance.  No
such policy shall be cancelable or subject to modification except after 10 days
prior written notice to Lessor.  Lessee shall, at least 30 days prior to the
expiration of such policies, furnish Lessor with evidence of renewals or
"insurance binders" evidencing renewal thereof, or Lessor may order such
insurance and charge the cost thereof to Lessee, which amount shall be payable
by Lessee to Lessor upon demand.  Such policies shall be for a term of at least
one year, or the length of the remaining term of this Lease, whichever is
less.  If either Party shall fail to procure and maintain the insurance required
to be carried by it, the other Party may, but shall not be required to, procure
and maintain the same.
8.6           Waiver of Subrogation.  Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein.  The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto.  The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.
8.7           Indemnity.  Except for Lessor's gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor's master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys' and consultants' fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee.  If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee's expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense.  Lessor need not
have first paid any such claim in order to be defended or indemnified.
8.8           Exemption of Lessor and its Agents from Liability.  Notwithstanding
the negligence or breach of this Lease by Lessor or its agents, neither Lessor
nor its agents shall be liable under any circumstances for: (i) injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee's
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee's business or for
any loss of income or profit therefrom.  Instead, it is intended that Lessee's
sole recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.
8.9           Failure to Provide Insurance.   Lessee acknowledges that any
failure on its part to obtain or maintain the insurance required herein will
expose Lessor to risks and potentially cause Lessor to incur costs not
contemplated by this Lease, the extent of which will be extremely difficult to
ascertain.  Accordingly, for any month or portion thereof that Lessee does not
maintain the required insurance and/or does not provide Lessor with the required
binders or certificates evidencing the existence of the required insurance, the
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater.  The parties agree that such
 

             INITIALS    INITIALS

 
PAGE 6 OF 14

--------------------------------------------------------------------------------

 
 
maintain the required insurance.  Such increase in Base Rent shall in no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
maintain such insurance, prevent the exercise of any of the other rights and
remedies granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.
9.             Damage or Destruction.
9.1           Definitions.
(a) "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month's Base Rent.  Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.
(b) "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month's Base Rent.  Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
(c) "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.
(e) "Hazardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance, in, on, or under the Premises which requires restoration.
9.2           Partial Damage - Insured Loss.  If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such
damage (but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that
purpose.  Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor.  If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect.  If such funds or assurance are not received, Lessor may
nevertheless elect by written notice to Lessee within 10 days thereafter
to:  (i) make such restoration and repair as is commercially reasonable with
Lessor paying any shortage in proceeds, in which case this Lease shall remain in
full force and effect, or (ii) have this Lease terminate 30 days
thereafter.  Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction.  Premises
Partial Damage due to flood or earthquake shall be subject to Paragraph 9.3,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.
9.3           Partial Damage - Uninsured Loss.   If a Premises Partial Damage
that is not an Insured Loss occurs, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at Lessee's expense),
Lessor may either:  (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such
damage.  Such termination shall be effective 60 days following the date of such
notice.  In the event Lessor elects to terminate this Lease, Lessee shall have
the right within 10 days after receipt of the termination notice to give written
notice to Lessor of Lessee's commitment to pay for the repair of such damage
without reimbursement from Lessor. Lessee shall provide Lessor with said funds
or satisfactory assurance thereof within 30 days after making such
commitment.  In such event this Lease shall continue in full force and effect,
and Lessor shall proceed to make such repairs as soon as reasonably possible
after the required funds are available.  If Lessee does not make the required
commitment, this Lease shall terminate as of the date specified in the
termination notice.
9.4           Total Destruction.  Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate
60 days following such Destruction.  If the damage or destruction was caused by
the gross negligence or willful misconduct of Lessee, Lessor shall have the
right to recover Lessor's damages from Lessee, except as provided in Paragraph
8.6.
9.5           Damage Near End of Term.  If at any time during the last 6 months
of this Lease there is damage for which the cost to repair exceeds one month's
Base Rent, whether or not an Insured Loss, Lessor may terminate this Lease
effective 60 days following the date of occurrence of such damage by giving a
written termination notice to Lessee within 30 days after the date of occurrence
of such damage.   Notwithstanding the foregoing, if Lessee at that time has an
exercisable option to extend this Lease or to purchase the Premises, then Lessee
may preserve this Lease by, (a) exercising such option and (b) providing Lessor
with any shortage in insurance proceeds (or adequate assurance thereof) needed
to make the repairs on or before the earlier of (i) the date which is 10 days
after Lessee's receipt of Lessor's written notice purporting to terminate this
Lease, or (ii) the day prior to the date upon which such option expires.  If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage in insurance
proceeds, Lessor shall, at Lessor's commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue in full
force and effect.  If Lessee fails to exercise such option and provide such
funds or assurance during such period, then this Lease shall terminate on the
date specified in the termination notice and Lessee's option shall be
extinguished.
9.6           Abatement of Rent; Lessee's Remedies.
(a) Abatement.  In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance.  All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
 
(b) Remedies.  If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee's election to
terminate this Lease on a date not less than 60 days following the giving of
such notice.  If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
specified in said notice.  If the repair or restoration is commenced within such
30 days, this Lease shall continue in full force and effect.  "Commence" shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning of the actual work on the Premises, whichever first
occurs.
9.7           Termination; Advance Payments.   Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor.  Lessor shall, in addition, return to Lessee so much of Lessee's
Security Deposit as has not been, or is not then required to be, used by Lessor.
10.            Real Property Taxes.
10.1         Definitions.  As used herein, the term "Real Property Taxes" shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located.  "Real Property Taxes" shall also include
any tax, fee, levy, assessment or charge, or any increase therein: (i) imposed
by reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.
10.2           Payment of Taxes.  Except as otherwise provided in Paragraph
10.3, Lessor shall pay the Real Property Taxes applicable to the
Project, and said payments shall be included in the calculation of Operating
Expenses in accordance with the provisions of Paragraph 4.2.
10.3         Additional Improvements.  Operating Expenses shall not include Real
Property Taxes specified in the tax assessor's records and work sheets as being
caused by additional improvements placed upon the Project by other lessees or by
Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed solely by reason of Alterations, Trade
Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee's request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.
 

             INITIALS    INITIALS

 
PAGE 7 OF 14

--------------------------------------------------------------------------------

 
 
proportion of the Real Property Taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor's work sheets or
such other information as may be reasonably available.  Lessor's reasonable
determination thereof, in good faith, shall be conclusive.
10.5         Personal Property Taxes.   Lessee shall pay prior to delinquency
all taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises.   When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.  If any of Lessee's said property shall be
assessed with Lessor's real property, Lessee shall pay Lessor the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.
11.            Utilities and Services.
11.1         Services Provided by Lessor.   Lessor shall provide heating,
ventilation, air conditioning, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use in connection with an office, and replacement light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures.  Lessor shall
also provide janitorial services to the Premises and Common Areas 5 times per
week, excluding Building Holidays, or pursuant to the attached janitorial
schedule, if any.  Lessor shall not, however, be required to provide janitorial
services to kitchens or storage areas included within the Premises.
11.2  Services Exclusive to Lessee.  Lessee shall pay for all water, gas, light,
power, telephone and other utilities and services specially or exclusively
supplied and/or metered exclusively to the Premises or to Lessee, together with
any taxes thereon.  If a service is deleted by Paragraph
1.13 and such service is not separately metered to the Premises, Lessee shall
pay at Lessor's option, either Lessee's Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.
11.3  Hours of Service.  Said services and utilities shall be provided during
times set forth in Paragraph 1.12.  Utilities and services required at other
times shall be subject to advance request and reimbursement by Lessee to Lessor
of the cost thereof.
11.4  Excess Usage by Lessee.  Lessee shall not make connection to the utilities
except by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including but not limited to security and trash services, over
standard office usage for the Project.  Lessor shall require Lessee to reimburse
Lessor for any excess expenses or costs that may arise out of a breach of this
subparagraph by Lessee. Lessor may, in its sole discretion, install at Lessee's
expense supplemental equipment and/or separate metering applicable to Lessee's
excess usage or loading.
11.5   Interruptions.   There shall be no abatement of rent and Lessor shall not
be liable in any respect whatsoever for the inadequacy, stoppage, interruption
or discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor's reasonable control or
in cooperation with governmental request or directions.
12.            Assignment and Subletting.
12.1           Lessor's Consent Required.
(a)  Lessee  shall  not  voluntarily  or  by  operation  of  law  assign,  transfer,  mortgage  or  encumber  (collectively,  "assign
 or assignment") or sublet all or any part of Lessee's interest in this Lease or
in the Premises without Lessor's prior written consent.
(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee
shall constitute an assignment requiring consent.  The transfer, on a cumulative
basis, of 25% or more of the voting control of Lessee shall constitute a change
in control for this purpose.
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buyout or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its
consent.  "Net Worth of Lessee" shall mean the net worth of Lessee (excluding
any guarantors) established under generally accepted accounting principles.
(d) An assignment or subletting without consent shall, at Lessor's option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period.  If Lessor elects to treat
such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect.  Further, in the event of such Breach and rental adjustment, (i)
the purchase price of any option to purchase the Premises held by Lessee shall
be subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.
(e) Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.
(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.
(g) Notwithstanding the foregoing, allowing a de minimis portion of the Premises, i e. 20 square feet or less, to be used by a third
party vendor in connection with the installation of a vending machine or
payphone shall not constitute a subletting.
12.2           Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor's consent, no assignment or subletting shall:  (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an
assignment.  Neither a delay in the approval or disapproval of such assignment
nor the acceptance of Rent or performance shall constitute a waiver or estoppel
of Lessor's right to exercise its remedies for Lessee's Default or Breach.
(c) Lessor's consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor's considering and processing said request.  Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.
(g) Lessor's consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
12.3           Additional Terms and Conditions Applicable to Subletting.  The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein: (a)
Lessee hereby assigns and transfers to Lessor all of Lessee's interest in all
Rent payable on any sublease, and Lessor may collect such Rent and apply same
toward Lessee's obligations under this Lease; provided, however, that until a
Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee's then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such
 
sublessee.  Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a Breach exists in the
performance of Lessee's obligations under this Lease, to pay to Lessor all Rent
due and to become due under the sublease.  Sublessee shall rely upon any such
notice from Lessor and shall pay all Rents to Lessor without any obligation or
right to inquire as to whether such Breach exists, notwithstanding any claim
from Lessee to the contrary.
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided,
however, Lessor shall not be liable for any prepaid rents or security deposit
paid by such sublessee to such sublessor or for any prior Defaults or
 
Breaches of such sublessor.
 
(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
 
(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.
 

             INITIALS    INITIALS

 
PAGE 8 OF 14

--------------------------------------------------------------------------------

 
 
Default of Lessee within the grace period, if any, specified in such
notice.  The sublessee shall have a right of reimbursement and offset from and
against Lessee for any such Defaults cured by the sublessee.
 
13.            Default; Breach; Remedies.
13.1         Default; Breach.   A "Default" is defined as a failure by the
Lessee to comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease.  A "Breach" is defined as the occurrence
of one or more of the following Defaults, and the failure of Lessee to cure such
Default within any applicable grace period:
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of
security, or where the coverage of the property insurance described in Paragraph
8.3 is jeopardized as a result thereof, or without providing reasonable
assurances to minimize potential vandalism.
(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 5 business days
following written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL
PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF
LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES.
(c) The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts
constituting public or private nuisance, and/or an illegal activity on the
Premises by Lessee, where such actions continue for a period of 3 business days
following written notice to Lessee.
(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service
contracts,  (iii)  the  rescission  of  an  unauthorized  assignment  or  subletting,  (iv)  an  Estoppel  Certificate  or  financial  statements,  (v)  a  requested
subordination, (vi) evidence concerning any guaranty and/or Guarantor, (vii) any
document requested under Paragraph 41, (viii) material data safety sheets
(MSDS), or (ix) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.
(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph
2.9 hereof, other than those described in subparagraphs 13.1(a), (b) or (c),
above, where such Default continues for a period of 30 days after written
notice; provided, however, that if the nature of Lessee's Default is such that
more than 30 days are reasonably required for its cure, then it shall not be
deemed to be a Breach if Lessee commences such cure within said 30 day period
and thereafter diligently prosecutes such cure to completion.
(f) The occurrence of any of the following events:   (i) the making of any
general arrangement or assignment for the benefit of
creditors; (ii) becoming a "debtor" as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.
(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(h) If the performance of Lessee's obligations under this Lease is
guaranteed:  (i) the death of a Guarantor, (ii) the termination of a Guarantor's
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor's becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor's refusal to honor the guaranty, or (v) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Lessee's failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
13.2         Remedies..  If Lessee fails to perform any of its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs
and expenses incurred by Lessor in such performance upon receipt of an invoice
therefor.  In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor.  In such event Lessor shall be entitled to recover from
Lessee:  (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys' fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease.  The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent.  Efforts by Lessor to mitigate damages caused by Lessee's
Breach of this Lease shall not waive Lessor's right to recover damages under
Paragraph 12.  If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit.  If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1.  In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.
(b) Continue the Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations.   Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located.  The
expiration or termination of this Lease and/or the termination of Lessee's right
to possession shall not relieve Lessee from liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the term hereof or by reason of Lessee's occupancy of the Premises.
13.3         Inducement Recapture.  Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee's entering into this
Lease, all of which concessions are hereinafter referred to as
"Inducement Provisions", shall be deemed conditioned upon Lessee's full and
faithful performance of all of the terms, covenants and conditions of this
Lease.  Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee.  The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.
13.4           Late
 Charges.    Lessee  hereby  acknowledges  that  late  payment  by  Lessee  of  Rent  will  cause  Lessor  to  incur  costs  not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Lessor by any
Lender.  Accordingly, if any Rent shall not be received by Lessor within 5
business days after such amount shall be due, then, without any requirement for
notice to Lessee, Lessee shall immediately pay to Lessor a one-time late charge
equal to 10% of each such overdue amount or $100, whichever is greater.   The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late
payment.  Acceptance of such late charge by Lessor shall in no event constitute
a waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted
hereunder.  In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance.
13.5         Interest.   Any monetary payment due Lessor hereunder, other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
nonscheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the 31st day after it was due as to nonscheduled
payments. The interest ("Interest") charged shall be computed at the rate of 10%
per annum but shall not exceed the maximum rate allowed by law.  Interest is
payable in addition to the potential late charge provided for in Paragraph 13.4.
 

             INITIALS    INITIALS

 
PAGE 9 OF 14

--------------------------------------------------------------------------------

 
 
13.6           Breach by Lessor.
(a) Notice of Breach.  Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor.  For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor's obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.
(b) Performance by Lessee on Behalf of Lessor.  In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and offset from Rent
the actual and reasonable cost to perform such cure, provided however, that such
offset shall not exceed an amount equal to the greater of one month's Base Rent
or the Security Deposit, reserving Lessee's right to seek reimbursement from
Lessor for any such expense in excess of such offset. Lessee shall document the
cost of said cure and supply said documentation to Lessor.
14.            Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively "Condemnation"), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs.  If more than 10% of the rentable floor area of the
Premises, or more than 25% of Lessee's Reserved Parking Spaces, if any, are
taken by Condemnation, Lessee may, at Lessee's option, to be exercised in
writing within 10 days after Lessor shall have given Lessee written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession.  If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation.  Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee's relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph.  All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor.  In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15.            Brokerage Fees.
15.1         Additional Commission.  If a separate brokerage fee agreement is
attached then in addition to the payments owed pursuant to Paragraph 1.10 above,
and unless Lessor and the Brokers otherwise agree in writing, Lessor agrees
that:  (a) if Lessee exercises any Option, (b) if Lessee or anyone affiliated
with Lessee acquires from Lessor any rights to the Premises or other premises
owned by Lessor and located within the Project, (c) if Lessee remains in
possession of the Premises, with the consent of Lessor, after the expiration of
this Lease, or (d) if Base Rent is increased, whether by agreement or operation
of an escalation clause herein, then, Lessor shall pay Brokers a fee in
accordance with the schedule attached to such brokerage fee agreement.
15.2         Assumption of Obligations.  Any buyer or transferee of Lessor's
interest in this Lease shall be deemed to have assumed Lessor's obligation
hereunder.  Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 31.  If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due, then such
amounts shall accrue Interest.  In addition, if Lessor fails to pay any amounts
to Lessee's Broker when due, Lessee's Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such amounts within 10
days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent.  In addition, Lessee's Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor's Broker for the limited purpose of collecting any
brokerage fee owed.
15.3         Representations and Indemnities of Broker Relationships.  Lessee
and Lessor each represent and warrant to the other that it has had no dealings
with any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder's fee in connection herewith.  Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys' fees reasonably incurred with respect thereto.
16.           Estoppel Certificates.
(a) Each Party (as "Responding Party") shall within 10 days after written notice
from the other Party (the "Requesting Party") execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current "Estoppel Certificate" form published by the AIRCommercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.
(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10 days
after written notice from Lessor deliver to any potential lender or purchaser
designated by Lessor such financial statements as may be reasonably required by
such lender or purchaser, including but not limited to Lessee's financial
statements for the past 3 years.  All such financial statements shall be
received by Lessor and such lender or purchaser in confidence and shall be used
only for the purposes herein set forth.
17.            Definition of Lessor.  The term "Lessor" as used herein shall
mean the owner or owners at the time in question of the fee title to the
Premises, or, if this is a sublease, of the Lessee's interest in the prior
lease.  In the event of a transfer of Lessor's title or interest in the Premises
or this Lease, Lessor shall deliver to the transferee or assignee (in cash or by
credit) any unused Security Deposit held by Lessor. Upon such transfer or
assignment and delivery of the Security Deposit, as aforesaid, the prior Lessor
shall be relieved of all liability with respect to the obligations and/or
covenants under this Lease thereafter to be performed by the Lessor.  Subject to
the foregoing, the obligations and/or covenants in this Lease to be performed by
the Lessor shall be binding only upon the Lessor as hereinabove defined.
18.           Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.           Days.  Unless otherwise specifically indicated to the contrary,
the word "days" as used in this Lease shall mean and refer to calendar days.
20.           Limitation on Liability.   The obligations of Lessor under this
Lease shall not constitute personal obligations of Lessor or its partners,
members, directors, officers or shareholders, and Lessee shall look to the
Project, and to no other assets of Lessor, for the satisfaction of any liability
of Lessor with respect to this Lease, and shall not seek recourse against
Lessor's partners, members, directors, officers or shareholders, or any of their
personal assets for such satisfaction.
21.           Time of Essence.  Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.
22.           No Prior or Other Agreements; Broker Disclaimer.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.  Lessor and Lessee each represents and warrants to the Brokers
that it has made, and is relying solely upon, its own investigation as to the
nature, quality, character and financial responsibility of the other Party to
this Lease and as to the use, nature, quality and character of the
Premises.  Brokers have no responsibility with respect thereto or with respect
to any default or breach hereof by either Party.
23.           Notices.
 
23.1 Notice Requirements.  All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23.  The addresses noted adjacent to a Party's signature on this Lease
shall be that Party's address for delivery or mailing of notices.  Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice.  A copy of all notices to Lessor shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2 Date of Notice.  Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon.  If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid.  Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier.   Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail.   If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed
 

             INITIALS    INITIALS

 
PAGE 10 OF 14

--------------------------------------------------------------------------------

 
 
received on the next business day.
24.           Waivers.
(a)           No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof.   Lessor's
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor's consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent.
(b)           The acceptance of Rent by Lessor shall not be a waiver of any
Default or Breach by Lessee.  Any payment by Lessee may be accepted by Lessor on
account of moneys or damages due Lessor, notwithstanding any qualifying
statements or conditions made by Lessee in connection therewith, which such
statements and/or conditions shall be of no force or effect whatsoever unless
specifically agreed to in writing by Lessor at or before the time of deposit of
such payment.
(c)           THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.
25.           Disclosures Regarding The Nature
of a Real Estate Agency Relationship.
(a)           When entering into a discussion with a real estate agent regarding
a real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction.  Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:
(i)            Lessor's Agent.  A Lessor's agent under a listing agreement with
the Lessor acts as the agent for the Lessor only.  A Lessor's agent or subagent
has the following affirmative obligations:  To the Lessor:  A fiduciary duty of
utmost care, integrity, honesty, and loyalty in dealings with the
Lessor.  To the Lessee and the Lessor:  a. Diligent exercise of reasonable
skills and care in performance of the agent's duties.  b. A duty of honest and
fair dealing and good faith.  c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties.  An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.
(ii)            Lessee's Agent.  An agent can agree to act as agent for the
Lessee only.  In these situations, the agent is not the Lessor's agent, even if
by agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor.  An agent acting only for a Lessee has the
following affirmative obligations.  To the Lessee:  A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee.  To the
Lessee and the Lessor:  a. Diligent exercise of reasonable skills and care in
performance of the agent's duties.  b. A duty of honest and fair dealing and
good faith.  c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties.  An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
(iii)           Agent Representing Both Lessor and Lessee.  A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lesser or the Lessee.  b. Other duties
to the Lessor and the Lessee as
stated above in subparagraphs (i) or (ii). In representing both Lessor and
Lessee, the agent may not without the express permission of the respective
Party, disclose to the other Party that the Lessor will accept rent in an amount
less than that indicated in the listing or that the Lessee is willing to pay a
higher rent than that offered. The above duties of the agent in a real estate
transaction do not relieve a Lessor or Lessee from the responsibility to protect
their own interests.  Lessor and Lessee should carefully read all agreements to
assure that they adequately express their understanding of the transaction.  A
real estate agent is a person qualified to advise about real estate.  If legal
or tax advise is desired, consult a competent professional.
(b)           Brokers have no responsibility with respect to any default or
breach hereof by either Party. The Parties agree that no
lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this Lease may be brought against Broker more than one year
after the Start Date and that the liability (including court costs and
attorneys' fees), of any Broker with respect to any such lawsuit and/or legal
proceeding shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker's
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.
(c)           Lessor and Lessee agree to identify to Brokers as "Confidential"
any communication or information given Brokers that is considered by such Party
to be confidential.
26.           No Right To Holdover.  Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease.  In the event that Lessee holds over, then the Base Rent shall be
increased to 150% 125% for the first six (6) months, then 150% thereafter of the
Base Rent applicable immediately preceding the expiration or
termination.  Nothing contained herein shall be construed as consent by Lessor
to any holding over by Lessee.
27.           Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all
other remedies at law or in equity.
28.           Covenants and Conditions; Construction of Agreement.  All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions.  In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease.  Whenever required by the context, the singular shall include the
plural and vice versa.  This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.
29.           Binding Effect; Choice of Law.  This Lease shall be binding upon
the Parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.
30.           Subordination; Attornment; Non-Disturbance.
30.1         Subordination.  This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof.  Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease.  Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device  by giving written notice thereof to
Lessee,  whereupon  this  Lease  and  such  Options  shall  be  deemed  prior  to  such  Security  Device,  notwithstanding  the  relative  dates  of  the
documentation or recordation thereof.
30.2         Attornment.  In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Devise to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor's obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor,  (c) be
bound by prepayment of more than one month's rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new  owner.
30.3         Non-Disturbance.    With  respect  to  Security  Devices  entered  into  by  Lessor  after  the  execution  of  this  Lease,  Lessee's
subordination of this Lease shall be subject to receiving a commercially
reasonable non-disturbance agreement (a "Non-Disturbance Agreement") from the
Lender which Non-Disturbance Agreement provides that Lessee's possession of the
Premises, and this Lease, including any options to extend the term hereof, will
not be disturbed so long as Lessee is not in Breach hereof and attorns to the
record owner of the Premises.  Further, within 60 days after the execution of
this Lease, Lessor shall, if requested by Lessee, use its commercially
reasonable efforts to obtain a Non-Disturbance Agreement from the holder of any
pre-existing Security Device which is secured by the Premises.  In the event
that Lessor is unable to provide the Non-Disturbance Agreement within said 60
days, then Lessee may, at Lessee's option, directly contact Lender and attempt
to negotiate for the execution and delivery of a Non-Disturbance Agreement.
30.4         Self-Executing.  The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and
Lessor  shall  execute  such  further  writings  as  may  be  reasonably  required  to  separately  document  any  subordination,  attornment  and/or
Non-Disturbance Agreement provided for herein.
31.           Attorneys' Fees.  If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees.  Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment.  The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense.



             INITIALS    INITIALS

 
PAGE 11 OF 14

--------------------------------------------------------------------------------

 
 
The attorneys' fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys' fees reasonably
incurred.  In addition, Lessor shall be entitled to attorneys' fees, costs and
expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).
32.           Lessor's Access; Showing Premises; Repairs.  Lessor and Lessor's
agents shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee's
use of the Premises.  All such activities shall be without abatement of rent or
liability to Lessee.
33.           Auctions.  Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor's prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.           Signs.  Lessor may place on the Premises ordinary "For Sale" signs
at any time and ordinary "For Lease" signs during the last 6 months of the term
hereof. Lessor may not place any sign on the exterior of the Building that
covers any of the windows of the Premises.  Except for ordinary "For Sublease"
signs which may be placed only on the Premises, Lessee shall not place any sign
upon the Project without Lessor's prior written consent. All signs must comply
with all Applicable Requirements.
35.           Termination; Merger.  Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies.   Lessor's failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor's election to have such event
constitute the termination of such interest.
36.           Consents.  Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed.  Lessor's actual
reasonable costs and expenses (including but not limited to architects',
attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor.   Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such
consent.  The failure to specify herein any particular condition to Lessor's
consent shall not preclude the imposition by Lessor at the time of consent of
such further or other conditions as are then reasonable with reference to the
particular matter for which consent is being given.  In the event that either
Party disagrees with any determination made by the other hereunder and
reasonably requests the reasons for such determination, the determining party
shall furnish its reasons in writing and in reasonable detail within 10 business
days following such request.
37.           Guarantor.
37.1           Execution.  The Guarantors, if any, shall each execute a guaranty
in the form most recently published by the AIR Commercial Real
Estate Association.
37.2         Default.  It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide:  (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor's behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.
38.           Quiet Possession.   Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.           Options.  If Lessee is granted an Option, as defined below, then
the following provisions shall apply.
39.1         Definition.  "Option" shall mean:  (a) the right to extend or
reduce the term of or renew this Lease or to extend or reduce the term of or
renew any lease that Lessee has on other property of Lessor; (b) the right of
first refusal or first offer to lease either the Premises or other property of
Lessor; (c) the right to purchase, the right of first offer to purchase or the
right of first refusal to purchase the Premises or other property of Lessor.
39.2         Options Personal To Original Lessee.  Any Option granted to Lessee
in this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.
39.3         Multiple Options.  In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.
39.4           Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option:  (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given  3
or more notices of separate Default, whether or not the Defaults are cured,
during the 12 month period immediately preceding the exercise of the Option.
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30
days after such Rent becomes due (without any necessity of Lessor to give notice
thereof), or (ii)  if Lessee commits a Breach of this Lease.
40.           Security Measures.  Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same.  Lessee assumes all responsibility for the protection of the
Premises, Lessee, its agents and invitees and their property from the acts of
third parties.  In the event, however, that Lessor should elect to provide
security services, then the cost thereof shall be an Operating Expense.
41.           Reservations.
(a)  Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary, (ii)
to cause the recordation of parcel maps and restrictions, (iii) to create and/or
install new utility raceways, so long as such easements, rights, dedications,
maps, restrictions, and utility raceways do not unreasonably interfere with the
use of the Premises by Lessee.  Lessor may also: change the name, address or
title of the Building or Project upon at least 90 days prior written notice;
provide and install, at Lessee's expense, Building standard graphics on the door
of the Premises and such portions of the Common Areas as Lessor shall reasonably
deem appropriate; grant to any lessee the exclusive right to conduct any
business as long as such exclusive right does not conflict with any rights
expressly given herein; and to place such signs, notices or displays as Lessor
reasonably deems necessary or advisable upon the roof, exterior of the Building
or the Project or on signs in the Common Areas.  Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate such rights.  The
obstruction of Lessee's view, air, or light by any structure erected in the
vicinity of the Building, whether by Lessor or third parties, shall in no way
affect this Lease or impose any liability upon Lessor.
(b)  Lessor also reserves the right to move Lessee to other space of comparable
size in the Building or Project.  Lessor must provide at least 45 days prior
written notice of such move, and the new space must contain improvements of
comparable quality to those contained within the Premises. Lessor shall pay the
reasonable out of pocket costs that Lessee incurs with regard to such
relocation, including the expenses of moving and necessary stationary revision
costs.  In no event, however, shall Lessor be required to pay an amount in
excess of two months Base Rent.
Lessee may not be relocated more than once during the term of this Lease.
(c)  Lessee shall not:  (i) use a representation (photographic or otherwise) of
the Building or Project or their name(s) in connection with Lessee's business;
or (ii) suffer or permit anyone, except in emergency, to go upon the roof of the
Building.
42.           Performance Under Protest.  If at any time a dispute shall arise
as to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment "under protest" and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum.  If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid "under protest" within 6
months shall be deemed to have waived its right to protest such payment.
43.           Authority; Multiple Parties; Execution
(a)  If either Party hereto is a corporation, trust, limited liability
company,  partnership, or similar entity, each individual executing this Lease
on behalf of such entity represents and warrants that he or she is duly
authorized to execute and deliver this Lease on its behalf. Each Party shall,
within 30 days after request, deliver to the other Party satisfactory evidence
of such authority.
(b)   If this Lease is executed by more than one person or entity as "Lessee",
each such person or entity shall be jointly and severally liable hereunder.  It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other
 

             INITIALS    INITIALS

 
PAGE 12 OF 14

--------------------------------------------------------------------------------

 
 
document ancillary thereto and bind all of the named Lessees, and Lessor may
rely on the same as if all of the named Lessees had executed such document.
(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
44.           Conflict.  Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.
45.           Offer.  Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party.  This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.           Amendments.  This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification.  As long as they do not
materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable nonmonetary modifications to this Lease as may be reasonably required
by a Lender in connection with the obtaining of normal financing or refinancing
of the Premises.
47.           Waiver of Jury Trial.     THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.
48.           Arbitration of Disputes.   An Addendum requiring the Arbitration
of all disputes between the Parties and/or Brokers arising out of this Lease
¨  is þ  is not  attached to this Lease.
49.           Americans with Disabilities Act.  Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee's specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation.  In the event that
Lessee's use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee's expense.
 
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO.   THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
 
ATTENTION:  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES.  THE PARTIES ARE URGED TO:
1.             SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF
THIS LEASE.
2.             RETAIN   APPROPRIATE   CONSULTANTS   TO   REVIEW   AND   INVESTIGATE   THE   CONDITION   OF   THE   PREMISES.      SAID
INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF
HAZARDOUS SUBSTANCES, THE ZONING AND SIZE OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S
INTENDED USE.
WARNING:  IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.


The
parties hereto have executed this Lease at the place and on the dates specified above their respective
signatures.
 

Executed at:   Executed at:           On:     On:  

 

By LESSOR:      By LESSEE:             2244 West Coast Highway LLC,
a California     Accelerize New Media, Inc., a Delaware  limited liability
company   corporation 

 

By: /s/ Masis Ghevonvian    By: /s/ Jeff McCollum  Name Printed Masis
Ghevonvian    Name Printed Jeff McCollum  Title Member   Title President 

 

By:     By:   Name Printed     Name Printed   Title     Title    Address    
Address             Telephone:(     )     Telephone:(     )   Facsimile:(    )  
  Facsimile:(    )             Email:     Email:   Email:     Email:   Federal
ID No.     Federal ID No.  

 

LESSOR'S BROKER:     LESSEE'S BROKER: Lee & Associates® - Irvine, Inc.   
Cushman & Wakefield of California         
Attn: Brian Garbutt / Andrew Robben 
  Attn: BrettSwartzbaugh  Address: Senior Vice President/Senior Associate  
Address: 2020 Main Street, #1000 
111 Pacifica, Suite 310  
  Irvine, CA  92614  Irvine, CA  92618    Telephone:(949) 930-9217 
Telephone:(949) 727.1200    Facsimile:(949) 757-2872   Facsimile:(949) 727.1299 
    Email: brett.swartzbaugh@cushwake.com Email: arobben@lee-associates.com     
   Broker/Agent DRE License #: 01215482 / 01372891    
 Broker/Agent DRE License #: 01742530             

 
Robben/2011/AIR/2244 W Coast Hwy - Accelerize New Media - MTOLG 6-20-11
NOTICE:  These forms are often modified to meet changing requirements of law and
industry needs.  Always write or call to make sure you are utilizing the most
current form:  AIR Commercial Real Estate Association,  800 W 6th Street, Suite
800, Los Angeles, CA 90017.  Telephone No. (213) 687-8777.  Fax No.: (213)
687-8616.
©Copyright 1999-By AIR Commercial Real Estate Association.
All rights reserved.
 
No part of these works may be reproduced in any form without permission in
writing.

             INITIALS    INITIALS

 
PAGE 13 OF 14

--------------------------------------------------------------------------------

 
 
ADDENDUM TO MULTI-TENANT OFFICE LEASE-GROSS Dated for Reference Purposes: July
6, 2011
 
By and Between


2244 West Coast Highway LLC, a California limited liability company
 
(“Lessor”)


and


Accelerize New Media, Inc., a Delaware corporation
(“Lessee”)


for the Premises known as
2244 W. Coast Highway, Suite 250
Newport Beach, CA  92663


THIS ADDENDUM TO LEASE (the “Addendum”) is made by and between 2244 West Coast
Highway LLC, a California limited liability company (“Lessor”) and Accelerize
New Media, Inc., a Delaware corporation (“Lessee”), to be a part of that certain
Standard Multi-Tenant Office Lease–Gross and Addendum of even date herewith
between Lessor and Lessee (the “Lease”) concerning approximately 4,400 square
feet of space located at 2244 W. Coast Highway, Suite 250, Newport Beach,
California (the “Premises”).  Lessor and Lessee agree that, notwithstanding
anything to the contrary in the Lease, the Lease is hereby modified and
supplemented as set forth below.  All terms with initial capital letters used
herein as defined terms shall have
the  meanings  ascribed  to  them  in  the  Lease  unless  specifically  defined  herein.    In  the  event  of  any
inconsistency between this Addendum and the Lease, the terms of this Addendum
shall prevail.
 

--------------------------------------------------------------------------------

51.           Monthly Base Rent Schedule. The monthly Base Rent defined in
Paragraph 1.5 of the Lease shall be increased in accordance with the following
schedule:

 

 August 15, 2011 – September 14, 2011:     $9,680.00 per month  September 15,
2011 – December 14, 2011:      FREE  December 15, 2011 – August 14, 2012:   
 $9,680.00 per month  August 15, 2012 – August 14, 2013:      $9,970.40 per
month  August 15, 2013 – August 14, 2014:      $10,269.51 per month  August 15,
2014 – November 14, 2014:     $10,577.60 per month



52.        Early Access.  Lessor shall allow Lessee and Lessee’s agents,
employees and contractors access to the Premises a minimum of two (2) weeks
prior to the commencement date of the Lease Agreement so that Lessee may install
its furniture, trade fixtures, data and telecommunications wiring and equipment,
photocopy equipment and other business equipment in the Premises. Prior to
Lessee’s entry into the Premises, Lessee shall arrange a schedule with Lessor in
order to coordinate the timing of Lessee’s entry. Prior to any such entry,
Lessee or its agents and contractors (as applicable) shall provide evidence of
insurance reasonably satisfactory to Lessor.


53.        Alterations and Improvements: Lessor, at Lessor’s sole cost and
expense, shall provide Turnkey Tenant Improvements for Lessee, per the attached
mutually agreed upon space plan.  Lease Commencement Date shall occur on the
date that is the later of the date specified in Section 1.3 or the date of
substantial completion of Tenant Improvements which shall include:


1.           Reconfiguration per space plan dated May 31, 2011
2.           Refurbishment of restrooms and kitchen areas
(plumbing/millwork/finishes)
3.           New carpet throughout (Design Weave Tempest, or comparable)
4.           New paint throughout
5.           Repair or replace ceiling tiles
6.           Install rubber flooring in common area and kitchen
7.           Install new window blinds throughout
8.           Install sidelights in all private offices
9.           Install additional electrical receptacles as needed by Lessee and
relocate exposed electrical conduits and receptacles to the inside of walls



10.         Refurbish and repair lighting system in Premise area, including
replacement of chandelier in Premise entryway


Furthermore, said Improvements shall include all hard and soft costs associated
with the design and construction of improvements for the Premises.  Lessee shall
not be responsible for code compliance related to improvements performed to the
Premises.


54.        First Right of Refusal.  Provided that Lessor or any other affiliate
of Lessor does not need to expand into all or a portion of Suite 200, any time
during the Lease Term, Lessee shall have the ongoing first right of refusal to
lease the adjoining space on the floor.  If Lessor receives an acceptable
proposal to lease the remaining space in the building or on the floor, Lessor
shall contact Lessee in writing and detail the acceptable terms. Lessee shall
have five (5) days to accept the terms or make a counter proposal. If Lessor and
Lessee cannot agree on lease terms, Lessor shall be free to lease said space to
the proposed third party.
 
 

 INITIALS               INITIALS             

 
 

--------------------------------------------------------------------------------

 
 
55.           Signage.  Lessee, at Lessee’s sole cost and expense, shall be
permitted to install signage per building signage program on the top row of the
monument, along with building directory and suite entry signage. Should another
tenant lease or occupy more space than Lessee, Lessee shall move their signage
to the bottom row of the monument at the cost and expense of Lessee.   Should
Lessee occupy the entire 2nd  floor of the
building, Lessee shall have the right to substitute the monument signage for
building-top signage (per city regulations).


56.           Right to Cancel.  Lessee shall have the right to cancel this Lease
any time after the 12th  month by providing Lessor with three (3) months written
notice and a cancellation fee equal to the unamortized leasing costs (Suite 250
Tenant Improvement costs and leasing commissions).  Construction bid shall be
attached as Exhibit B.   Lessor shall have the right to cancel this Lease any
time after the 12th  month by providing the
Lessee with three (3) months written notice and fifteen thousand dollars
($15,000.00) for moving costs.


57.        Lessor’s Obligation Prior to Lease Commencement Date.   Lessor, at
Lessor’s sole cost, shall perform the following work to the office building and
common areas prior to the Lease Commencement Date (“Lessor’s Work”).


1.           HVAC service and or repair to the building and the Premises
2.            Remove cob/spider webs from crevices/windows and clean all windows
(inside and outside)
3.   Refurbish and repair landscaping, including irrigation systems, lawn area,
add seasonal color
flowers,  add/replace  shrubbery,  prune  trees/shrubbery  and  clean  up  trash  and  weeds
throughout the property
4.            Ensure monument signage lighting is in good working order and
repair
5.            Ensure parking lot lighting is in good working order and repair
6.            Refurbish and repair deferred maintenance to entry staircase and
associated landing to Suite 250


58.        Non-Performance of Lessor’s Maintenance Responsibilities and Remedies by Lessee.   In
the event Lessor fails to perform its maintenance and repair obligations to the
building and common areas in a manner consistent with other first class office
buildings in the area (pursuant to Section 7.2 of the Lease), then Lessee shall
have the right to perform said work, as may be necessary, and the cost of which
shall be offset against any rent or monies due under this Lease.  Lessee shall
submit evidence of payment of said cost at the time of offset.  In the event
that Lessor’s failure continues for a period in excess of 90 days, then Lessee
shall have the right to terminate the Lease without penalty.




 
LESSOR:
 
     
LESSEE:
 
    2244 West Coast Highway LLC, a California limited liability company  
ByAccelerize New Media, Inc., a Delaware corporation                  By:   /s/
Masis Ghevonvian   By:   /s/ Jeff McCollum        Name:   Masis Ghevonvian 
Name:   Jeff McCollum         Its:   Member  Its:   President       
Date:
  7/20/2011
Date:
  7/15/2011                                 

 
 
 
 
       

 INITIALS               INITIALS             

 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-11.jpg]
OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM
 


Dated                                                            July 6,
2011         
By and Between (Lessor) 2244 West Coast Highway LLC, a California 
limited liability company                

By and Between (Lessee) Accelerize New Media, Inc., a Delaware 
corporation                  
 
Address of Premises: 2244 W. Coast Highway, Suite 250                     
Newport Beach,
CA  92663                                                                                       
 


 
Paragraph 59                                
 
A.      OPTION(S) TO EXTEND:
Lessor hereby grants to Lessee the option to extend the term of this Lease for
 two
(2)                                                                                                                                                      additional
 thirty-six (36)
month period(s) commencing when the prior term expires upon each and all of the
following terms and conditions:


(i)     In order to exercise an option to extend, Lessee must give written
notice of such election to Lessor and Lessor must receive the same at least
  6   but not more than   9   months prior to the date that the option period
would commence, time being of the essence.  If proper notification of the
exercise of an option is not given and/or received, such option shall
automatically expire.  Options (if there are more than one) may only be
exercised consecutively.


(ii)   The provisions of paragraph 39, including those relating to Lessee's
Default set forth in paragraph 39.4 of this Lease, are conditions of this
Option.


(iii)  Except for the provisions of this Lease granting an option or options to
extend the term, all of the terms and conditions of this Lease except where
specifically modified by this option shall apply.


(iv)  This Option is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and without the intention of
thereafter assigning or subletting.


(v)   The monthly rent for each month of the option period shall be calculated
as follows, using the method(s) indicated below: (Check Method(s) to be Used and
Fill in Appropriately)


¨  I.                    Cost of Living Adjustment(s) (COLA)
a.      On (Fill in COLA Dates):

 
the Base Rent shall be adjusted by the change, if any, from the Base Month specified below, in the Consumer Price Index of the Bureau of Labor
Statistics of the U.S. Department of Labor for (select one): ¨ CPI W (Urban Wage Earners and Clerical Workers) or ¨ CPI U (All Urban Consumers),
for (Fill in Urban Area):  
All Items (1982-1984 = 100), herein referred to as "CPI".
 
        b.     The monthly rent payable in accordance with paragraph A.I.a. of this Addendum shall be calculated as follows: the Base Rent set forth in
paragraph 1.5 of the attached Lease, shall be multiplied by a fraction the numerator of which shall be the CPI of the calendar month 2 months prior to
the month(s) specified in paragraph A.I.a. above during which the adjustment is
to take effect, and the denominator of which shall be the CPI of the
calendar month which is 2 months prior to (select one): ¨ the first month of the term of this Lease as set forth in paragraph 1.3 ("Base Month") or
 ¨ (Fill in Other "Base Month"):  
 
The sum so calculated shall constitute the new
monthly rent hereunder, but in no event, shall any such new
monthly rent be less than the rent payable for
the month immediately preceding the rent adjustment.


        c.     In the event the compilation and/or publication of the CPI shall be transferred to any other governmental department or bureau or agency or
shall
 be discontinued, then the index most nearly the same as the CPI shall be used to make such calculation.
 In the event that the Parties cannot
agree on such alternative index, then the matter shall be submitted for decision to the American Arbitration Association in accordance with the then
rules of said Association and the decision of the arbitrators shall be binding
upon the parties.  The cost of said Arbitration shall be paid equally by the
Parties.

 
þ  II.                    Market Rental Value Adjustment(s) (MRV)
a.      On (Fill in MRV Adjustment Date(s))    November 1, 2014          

 
the Base Rent shall be adjusted to the "Market Rental Value" of the property as
follows:
1)  Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new
MRV will be on the adjustment date.  If agreement cannot be reached, within
thirty days, then:


(a)  Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days.  Any associated
costs will be split equally between the Parties, or
(b)  Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in
 

             INITIALS    INITIALS

 
 

--------------------------------------------------------------------------------

 
 
writing, to arbitration in accordance with the following provisions:


(i)  Within 15 days thereafter, Lessor and Lessee shall each select an
¨ appraiser or ¨ broker ("Consultant" - check one) of their choice to act as an
arbitrator.   The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator.


(ii)  The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor's or Lessee's submitted MRV is the closest thereto.  The decision
of a majority of the arbitrators shall be binding on the Parties.  The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.


(iii)  If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.


(iv)  The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.


2)   Notwithstanding the foregoing, the new MRV shall not be less than the rent
payable for the month immediately preceding the rent adjustment.


b.      Upon the establishment of each New Market Rental Value:


1)  the new MRV will become the new "Base Rent" for the purpose of calculating
any further Adjustments, and
 
2) the first month of each Market Rental Value term shall become the new "Base
Month" for the purpose of calculating any further
 
Adjustments.


¨  III.   Fixed Rental Adjustment(s) (FRA)
The Base Rent shall be increased to the following amounts on the dates set
forth below:
 


 
                      On (Fill in FRA Adjustment Date(s)):                                                                                     The New Base Rent
shall be:



 
B.    NOTICE:
Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.


C.    BROKER'S FEE:
 
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease.


NOTICE:  These forms are often modified to meet changing requirements of law and
industry needs.  Always write or call to make sure you are utilizing the most
current form:   AIR Commercial Real Estate Association,   800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777.  Fax No.: (213)
687-8616.
Robben/2011/AIR/2244 W Coast Hwy - Accelerize New Media - OE 6-20-11
 

             INITIALS    INITIALS

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


SPACE PLAN of the PREMISES

[expage18.jpg]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


CONSTRUCTION BID
 
 
Huntington beach
 
Sandoval  counstruction
 
 
DATA 06/112011
7851 IIBI RTY
AVE IIBCA
92647  

EXHIBIT                   I
SCOPE   OF WORK
1-DEMO EXISTING WALLS
 TO DO NEW LAYOUT                                                                                                          
2-GLASS DOORS  AN OR SIDE LIGTS
3-LIGTING TYPE AND LAYOUT
4-CARPET I VCT TYPE
5-TNSTALL AND SUPPLY WHITEBOARDS IN CONF. ROOM
6- CATS TROUGHOUT
7- NEW PAINT
8-SOLID WALL INDICATED I HOUR FIRE RATING
9- GRANITE COUNTER NEW KITCHEN CABINET,NEW SINK  IN BRAKE ROOM
10-NEW GRANITE COUNTERTOP AND SINKS IN RESROOMS II- PROVIDE NEW 2X4
 ACOUSTICAL CEILING TILES



TOTAL COAST FOR THE REVISED PRICE OF THE WORK ABOVE SCOPE OF WORK IS (48.000]
TERM 60%
STANDARD ASSUMPTION 01   OF AGRil·MfNI ANDCONTRACr DIIWI l N GARO(olll VONDIAN AND
 SANDOVAL
COUNSTRUCTION AND RllSSI;I  COUNTRUCTION INC

REVISE COST OF PROPOSAL DA IA 0611120II
AUTHORIZATION   1/WF IIAVl
 AU IIIORI/1   SANDOVAl COUNSTRCl IION AND OR llU IR SUBCONTRACTOR TO
PERFORM TilE A VOBF WORK
 1/WE AGRL'E TO II-IF TLRM . ASSUM liONS AND ntH SCOPE OF WORK USTED
:l

t

AVOBE. GAROGHEVONDLAN
SANOOVALCOUNSTRUCflON                                                               .1(1   . ../.
 


PLEASE PRINT  NAME OF AUTOHRILED PERSON AND SIGNITURl:
 

 INITIALS    INITIALS



 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-11.jpg]
 
  RULES AND REGULATIONS FOR
STANDARD OFFICE LEASE
 






Dated: July 6, 2011            

 
By and Between 2244 West Coast Highway LLC, a California limited liability
company ("Lessor")
 
and Accelerize New Media, Inc., a Delaware corporation
("Lessee")                                                                                                                                                              
 
GENERAL RULES


1.       Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.
2.       Lessor reserves the right to refuse access to any persons Lessor in
good faith judges to be a threat to the safety and reputation of the
Project and its occupants.
3.       Lessee shall not make or permit any noise or odors that annoy or
interfere with other lessees or persons having business within the Project.
4.       Lessee shall not keep animals or birds within the Project, and shall
not bring bicycles, motorcycles or other vehicles into areas not designated as
authorized for same.
5.       Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.
6.       Lessee shall not alter any lock or install new or additional locks or
bolts.
7.       Lessee shall be responsible for the inappropriate use of any toilet
rooms, plumbing or other utilities.  No foreign substances of any kind are to be
inserted therein.
8.       Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Project.
9.       Lessee shall not suffer or permit anything in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Project.
10.     Furniture, significant freight and equipment shall be moved into or out
of the building only with the Lessor's knowledge and consent, and subject to
such reasonable limitations, techniques and timing, as may be designated by
Lessor.  Lessee shall be responsible for any damage to the Office Building
Project arising from any such activity.
11.     Lessee shall not employ any service or contractor for services or work
to be performed in the Building, except as approved by Lessor.
12.     Lessor reserves the right to close and lock the Building on
Saturdays,  Sundays and Building Holidays,  and on other days between the hours
of  6:00 P.M. and  8:00 A.M. of the following day.
 If Lessee uses the Premises during such periods, Lessee shall be
responsible for securely locking any doors it may have opened for entry.
13.     Lessee shall return all keys at the termination of its tenancy and shall
be responsible for the cost of replacing any keys that are lost.
14.     No window coverings, shades or awnings shall be installed or used by
Lessee unless otherwise approved by the Lessor.
15.     No Lessee, employee or invitee shall go upon the roof of the Building.
16.     Lessee shall not suffer or permit smoking or carrying of lighted cigars
or cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.
17.     Lessee shall not use any method of heating or air conditioning other
than as provided by Lessor.
18.     Lessee shall not install, maintain or operate any vending machines upon
the Premises without Lessor's written consent.
19.     The Premises shall not be used for lodging or manufacturing, cooking or
food preparation.
20.     Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.
21.     Lessor reserves the right to waive any one of these rules or
regulations, and/or as to any particular Lessee, and any such waiver shall not
constitute a waiver of any other rule or regulation or any subsequent
application thereof to such Lessee.
22.       Lessee assumes all risks from theft or vandalism and agrees to keep
its Premises locked as may be required.
23.       Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants.  Lessee agrees to abide
by these and such rules and regulations.

PARKING RULES


1.       Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called "Permitted Size
Vehicles." Vehicles other than Permitted Size Vehicles are herein referred to as
"Oversized Vehicles."
2.       Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.
3.       Parking stickers or identification devices shall be the property of
Lessor and be returned to Lessor by the holder thereof upon termination of the
holder's parking privileges.  Lessee will pay such replacement charge as is
reasonably established by Lessor for the loss of such devices.
4.       Lessor reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.
5.       Lessor reserves the right to relocate all or a part of parking spaces
from floor to floor, within one floor, and/or to reasonably adjacent offsite
location(s), and to reasonably allocate them between compact and standard size
spaces, as long as the same complies with applicable laws, ordinances and
regulations.
6.       Users of the parking area will obey all posted signs and park only in
the areas designated for vehicle parking.
7.       Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle.  Lessor will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
8.       Validation, if established, will be permissible only by such method or
methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.
9.       The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.
10.     Lessee shall be responsible for seeing that all of its employees, agents
and invitees comply with the applicable parking rules, regulations, laws and
agreements.
11.     Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.
12.     Such parking use as is herein provided is intended merely as a license
only and no bailment is intended or shall be created hereby.
 
NOTICE:  These forms are often modified to meet changing requirements of law and
industry needs.  Always write or call to make sure you are utilizing the most
current form:  AIR Commercial Real Estate Association,  800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777.  Fax No.: (213)
687-8616.
 
Robben/2011/AIR/2244 W Coast Hwy - Accelerize New Media - RR 6-20-11
 

             INITIALS    INITIALS

 
PAGE 1 OF 1

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION          FORM OFG-1-9/99E

 
 

--------------------------------------------------------------------------------

 


DISCLOSURE FOR LEASE For AIR Lease Forms
(When Prepared by Lee & Associates®)


 
PREMISES: 2244 W. COAST HIGHWAY, SUITE 250, NEWPORT BEACH, CA 92663  (the “Premises”)
 
1.           LEGAL EFFECT.  Upon acceptance of a binding Lease (“Lease”), Lessor
and Lessee both intend to have a binding legal agreement for the leasing of the
Premises on the terms and conditions set forth therein.  Lessor and Lessee
acknowledge that Broker (as defined in the Lease) is not qualified to practice
law or authorized to give legal advice or counsel as to any legal matters
affecting the Lease. Broker hereby advises Lessor and Lessee to consult with
their respective attorneys in connection with any questions each may have as to
legal ramifications or effects of this Lease, prior to its execution.
2.           FORM OF LEASE.  The Lease is a standard form document.  Broker has,
at the direction of Lessor and/or Lessee, merely “filled in the blanks” based on
prior discussions and/or correspondence of the parties.  Lessor and Lessee each
acknowledge that the Lease is delivered subject to the express condition that
Broker has merely followed the instructions of the parties in preparing this
document and does not assume any
responsibility for its accuracy, completeness or form.  Lessor and Lessee
acknowledge and understand that in providing the Lease, Broker has acted to
expedite this transaction on behalf of Lessor and/or Lessee and has functioned
within the scope of professional ethics by doing so.
3.           CONCURRENT OFFERS.  Lessee and Lessor acknowledge and consent
that Broker may represent concurrent and/or competing offers with regard to the
purchase or lease of the Premises from one or more prospective buyers or lessees
without further notice.
4.           NO INDEPENDENT INVESTIGATION.  Lessor and Lessee acknowledge and
understand that any financial statements,
information, reports or written materials of any nature whatsoever, as provided
by the parties to Broker, and thereafter submitted by Broker to either Lessor
and/or Lessee, are so provided without any Independent Investigation by Broker,
and as such Broker assumes no responsibility or liability for the accuracy or
validity of the same.  Any verification of such submitted documents is solely
and completely the responsibility of the party to whom such documents have been
submitted.
5.           NO WARRANTY.  Lessor and Lessee acknowledge and understand that no
warranties, recommendations or representations are or will be
made by the Broker as to the accuracy, the legal sufficiency, the legal effect
or the tax consequences of any of the documents submitted by Broker to Lessor
and/or Lessee, or of the legal sufficiency, legal effect or tax consequences of
the transactions contemplated thereby. Furthermore, Lessor and Lessee
acknowledge and understand that Broker has made no representations or warranties
concerning the ability of the Lessee to use the Premises as intended, the
sufficiency or adequacy of the Premises for the intended use or any other matter
regarding the Premises, and the parties are relying solely on their own
investigations in executing the Lease.
6.           NOTICE REGARDING HAZARDOUS WASTES OR SUBSTANCES AND UNDERGROUND
STORAGE TANKS.  Although
Broker will disclose any actual knowledge it possesses with respect to the
existence of any hazardous wastes, substances or underground storage tanks at
the Premises, Broker has not made any independent investigations or obtained
reports with respect thereto, except as may be described in a separate written
document signed by Broker. All parties hereto acknowledge and understand that
Broker makes no representations or warranties regarding the existence or
nonexistence of hazardous wastes, substances or underground storage tanks at the
Premises.  Lessor and Lessee acknowledge that Broker has recommended that they
should each contact one or more professionals, such as a civil engineer,
geologist, industrial hygienist or other environmental consultants, for advice
concerning the existence of hazardous wastes, substances or underground storage
tanks.
7.           DISCLOSURE RESPECTING AMERICANS WITH DISABILITIES ACT.  The
Americans with Disabilities Act, as well as certain state and local laws, are
intended to make many business establishments equally accessible to persons with
a variety of disabilities; modifications to real property may be required by
such laws.  Broker is not qualified to advise you as to what, if any, changes
may be required now or in the future.
The undersigned acknowledge that Broker has recommended that they consult
attorneys and qualified design professionals for information regarding whether
the Premises are in compliance with applicable law and/or whether modifications
and changes are required.
8.           CORPORATE SIGNATURES.  Although there is a presumption under
California law that the signature of a corporate president is adequate to bind
the corporation, a California Court of Appeals in a 1998 case allowed a party to
rebut the normal presumption. Therefore, if either of the parties to the Lease
is a corporation, it is advisable: (i) that the Lease be signed by two officers
of the corporation, i.e. the president or vice president and the secretary or
chief financial officer (note: one individual signing in both the capacity of
president and as secretary may not be sufficient), or (ii) that the corporation
provide a duly executed corporate resolution authorizing the transaction.
9.           USE AND OCCUPANCY DISCLOSURE.  Broker recommends that Lessee hire
qualified contractor(s), consultant(s) or other professional(s) to confirm and
verify that the physical characteristics of the Property (including, but not
limited to, building, office and land sizes, fire sprinkler capacity, electrical
power and all utilities, ceiling clear height, loading door sizes and quantity,
railroad service, parking spaces,
heating/cooling systems, type of construction, restroom(s) number and size, year
built of improvements) are to Lessee’s satisfaction, and that they are adequate
to accommodate Lessee’s intended use. Broker also recommends that Lessee hire
qualified professionals to confirm with applicable governmental agencies that
the use and the zoning of the Property are acceptable for Lessee’s intended use,
and that Lessee will be able to obtain all permits, licenses and other approvals
necessary for the intended use.
10.           SEISMIC REINFORCEMENT DISCLOSURE.  Some cities and counties have
established or may be establishing minimum standards for structural seismic
resistance for certain buildings constructed prior to 1933, 1976 and possibly
other dates.  Some structures will be required to comply with various standards
set forth by the appropriate governmental agencies.  Broker is not qualified to
advise you as to what, if any, changes may be required now or in the
future.  The undersigned acknowledge that Broker has recommended that they
consult a qualified architect, attorney or other consultant for information
regarding this matter.
11.           MOLD DISCLOSURE.  Toxic or other molds may be present within a
property in concentrations that may pose a threat to the health of
humans.  Toxic or other dangerous molds may or may not be visible or apparent to
a potential user of the Property.  In order to ascertain the nature and extent
of toxic or other molds present in a property, it is necessary to conduct
testing using qualified environmental expert specializing in mold
inspection and analysis.  Broker advises Lessee to retain the services of an
environmental testing expert for this purpose.
12.           DISCLOSURE REGARDING CITY ORDINANCES.  Some cities have enacted
ordinances which provide, among other matters, for car and truck parking
restrictions and regulations, truck loading area requirements and maximum
building sizes that can be utilized for a particular use. Additionally, some
cities have imposed special taxes, such as the City of Vernon, for warehouse or
partial warehouse uses.  All of these restrictions
and/or regulations are varied from city to city, and they are constantly
changing. Broker is not qualified to advise you whether the Premises (and/or any
related property) or the proposed use thereof complies with these, or any other
ordinances, or whether the Premises (and/or any related property) might in the
future violate these, or any other ordinances, nor is Broker qualified to advise
you as to the impact thereof.  Broker recommends that each party carefully
review all applicable codes, regulations and ordinances affecting the Premises,
and consult with their attorneys, consultants, engineers and contractors to
determine whether the Premises (and/or any related property) and the proposed
use is and in the future will be in compliance with same.


The undersigned acknowledge that they have received and read the above
Disclosure.
 
                                                                                                                                                   

 Dated:        Dated:      7/15/2011

 
 
LESSOR: 
 
2244 WEST COAST HIGHWAY LLC, A CALIFORNIA
LIMITED LIABILITY COMPANY
 
 LESSEE: 
 
ACCELERIZE NEW MEDIA, INC., A DELAWARE
CORPORATION
       
BY:
/s/ Masis Ghevonvian  
BY:
/s/ Jeff McCollum 

 